 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9    DEVON DANTE HARRIS,                                      1:19-cv-00254-JDP (PC)

10                           Plaintiff,
                                                               ORDER TO SUBMIT APPLICATION
11              v.                                             TO PROCEED IN FORMA PAUPERIS
                                                               OR PAY FILING FEE WITHIN 45 DAYS
12    JAMES RANDLE, et al.,
13                           Defendant.
14

15             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

16   ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

17   forma pauperis pursuant to 28 U.S.C. ' 1915.

18             Accordingly, IT IS HEREBY ORDERED that:

19             Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25

26   Dated:          February 26, 2019
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                           1
